Citation Nr: 1724568	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  05-30 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an unspecified pulmonary disorder, to include as due to in-service asbestos exposure.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a February 2015 rating decision, the RO granted service connection for major depressive disorder (originally claimed as bipolar disorder) and assigned a 70 percent evaluation, effective October 14, 2004.  However, because separately diagnosed psychiatric disorders may be service connected as distinct disabilities, the Veteran's claim of entitlement to service connection for PTSD remains on appeal.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

When this case was last before the Board in April 2016, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran has not had PTSD during the period of the claim.

2.  The Veteran has not had a pulmonary disorder during the period of the claim.

3.  To the extent the Veteran has had hepatitis C during the period of the claim, the condition was not present in service or until many years thereafter, and is not otherwise etiologically related to the Veteran's active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a pulmonary disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claims.  In addition, the Veteran was afforded the opportunity to testify at a hearing before the Board, but declined.

The Board notes that in an August 2015 deferred rating, the RO noted the Veteran's claims folder originally contained three volumes prior to being sent to a VA scanner, and that after scanning was completed, there appeared to be gaps in the record.  Specifically, the RO stated it appeared non-medical records from the period between January 2012 and January 2015 might be missing.  Accordingly, in its April 2016 remand, the Board instructed the RO to undertake efforts to obtain any missing records from this period.  After being unable to locate any missing records, the RO contacted the Veteran to request any records he had in his possession for the period in question, but to date, he has not responded.

The Board notes that with respect to the three issues presently on appeal, the relevant claims, rating decisions, notices of disagreement, statements of the case, and substantive appeals have been associated with the record.  In addition, the Veteran's VA medical records for the period from January 2012 to January 2015 are of record.  As noted by the RO, there is no indication that any medical evidence is missing from the record, and as explained below, the absence of medical evidence to support the Veteran's claims is determinative of each of the claims.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claims.  The Board is also unaware of any such evidence.

Under these circumstances, the Board finds VA has satisfied its duty to assist the Veteran in the development of evidence to support his claims.  Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

The Board notes that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The U.S. Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even where the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

PTSD

The Veteran claims entitlement to service connection for PTSD.  Specifically, he has asserted he was the subject of a court martial for drug possession during service, which resulted in acquittal.  He has asserted he has PTSD as a result of the mental anguish he suffered from being accused of a crime he didn't commit, for which he faced the prospect of life in prison.  The Veteran's official military personnel file (OMPF) confirms the occurrence of a court martial proceeding in 1971.  His OMPF also shows he was honorably discharged after being found not physically qualified for retention as a result of passive-aggressive personality disorder.
 
A November 1998 mental health note showed the Veteran's mother reported that he acted strangely when he returned from service.  The mental healthcare provider, a VA registered nurse, noted the Veteran did not want to talk about his symptoms or what had happened in the military.  She diagnosed the Veteran with depression, not otherwise specified, and ruled out PTSD.  A December 1998 medication adjustment note stated the Veteran had a history of depressed mood and PTSD symptoms.  An assessment of depressed mood and prescription drug abuse was given.

A January 1999 clinic note stated the Veteran had a history of PTSD and depression.  Continued nightmares and difficulty with sleep were noted, and he was diagnosed with a subtherapeutic lithium level.  A March 1999 clinic note stated the Veteran had a history of PTSD and depression.  A diagnosis of panic attack secondary to PTSD symptoms was provided.  An April 1999 clinic note showed the Veteran's mother came to a VA clinic to get the Veteran's psychiatric medication, as the Veteran was in prison.

June 1999 Texas State Prison records stated the Veteran had chronic illnesses, but PTSD was ruled out.  Prison treatment records in August 2002 showed the Veteran reported he had previously been treated for PTSD and depression.  In September 2002 he was noted to be agitated and fidgeting, and he reported he had been diagnosed with PTSD.  A diagnosis of PTSD was provided.  A diagnosis of PTSD was indicated by prison mental healthcare providers again in December 2002, January 2003, March 2003, April 2003, June 2003, July 2003, and September 2003.

A February 2010 prison mental health evaluation shows the Veteran gave a positive history for marijuana, cocaine, methamphetamine, and heroin use, and was given a tentative diagnosis of major depressive disorder.  A May 2010 prison treatment note reflects the Veteran's history of treatment for PTSD, but only diagnoses of major depressive disorder and antisocial personality disorder were provided.
 
The Veteran was afforded a VA psychiatric examination in March 2011.  The examiner indicated she had reviewed the Veterans' claims file.  She noted the Veteran's service history and his report that he was charged with possession of heroin, cocaine, methamphetamine, and marijuana, and threatened with life in prison.  The examiner noted the Veteran was discharged from service on the basis of letters by physicians indicating he had passive-aggressive personality disorder, symptoms of a depressive neurosis, was very disturbed, and showed signs of incipient paranoid psychosis and severe depression.  She noted the Veteran was imprisoned for two years in 1992 for aggravated assault, for two years in 1998 for "other issues," and was sentenced to 14 years in prison around 2001 for possession of a controlled substance between 200 and 400 grams.  The Veteran served 9 years of this sentence and was released on parole 8 months prior to the examination.  The examiner indicated the Veteran's prison records of mental health treatment were reviewed.  Regarding PTSD, the examiner noted criteria for a diagnosis included being exposed to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of the self or others, and the person's response involved intense fear, helplessness, or horror.  The examiner indicated the Veteran did not meet the criteria for a PTSD diagnosis.  Specifically, the examiner did not indicate the Veteran had recurrent intrusive thoughts or images about his trauma or recurrent distressing dreams about the trauma.  She did not indicate he had flashbacks or dissociations, intense distress at exposure to cues that resembled the event, or intense distress or physiological reactivity on exposure to such cues.  She did not indicate he engaged in efforts to avoid people, places, or things that aroused recollections of the trauma, or that he had an inability to recall important aspects of the trauma.  The examiner stated specifically that the Veteran's in-service court martial did not represent a traumatic stressor as contemplated by the diagnostic criteria for PTSD.  However, the examiner did provide a diagnosis of major depressive disorder.
 
The relevant question before the Board is whether the Veteran has had PTSD during the period of the claim, which commenced when he filed his claim for service connection for PTSD in October 2004.  In resolving this question, although the Board has considered the medical evidence dated prior to October 2004, the Board finds the evidence dated afterwards to be most probative.

PTSD was initially ruled out in November 1998.  One month later, in December 1998, the Veteran was noted to have "PTSD symptoms," but no PTSD diagnosis was provided.  Subsequently, a "history of PTSD and depression" was noted in January 1999, but the only diagnosis provided was subtherapeutic lithium level.  A March 1999 clinic note stated the Veteran had a history of PTSD and depression.  A diagnosis of panic attack secondary to "PTSD symptoms" was provided.

The Veteran's prison records show PTSD was initially ruled out in June 1999.  However, in August 2002 the Veteran reported he had previously been treated for PTSD and depression, and a PTSD diagnosis was subsequently indicated in September 2002, December 2002, January 2003, March 2003, April 2003, June 2003, July 2003, and September 2003.

As to the evidence just discussed, between November 1998 to September 2003, the Board first notes this evidence pre-dates the Veteran's institution of his claim for service connection for PTSD.  In addition, the Board notes no discussion of symptoms supporting a diagnosis of PTSD appears in the records during this period.  Instead, the diagnosis on each occasion appears to be based on the Veteran's own reported history of treatment for PTSD and on the previous diagnoses.

Contrary to these earlier treatment records, a February 2010 prison mental health evaluation resulted in a tentative diagnosis of major depressive disorder, and although the Veteran's reported history of treatment for PTSD was noted in a May 2010 treatment note, only diagnoses of major depressive disorder and antisocial personality disorder were provided on that occasion.  Finally, following a thorough review of the Veteran's medical history and symptoms, a VA examiner found in March 2011 that the Veteran met the diagnostic criteria for major depressive disorder, but not PTSD.  The examiner specifically explained that the Veteran's reported in-service stressors were insufficient to support a PTSD diagnosis.  The Board further notes that it has reviewed the Veteran's VA treatment records from January 2012 to December 2016, and while the Veteran has continued to receive treatment for depression, no PTSD diagnosis appears in these records, and in fact, PTSD screenings in September 2015 and August 2016 were negative.

Upon a careful review of the foregoing, the Board finds a preponderance of the evidence weighs against a finding that the Veteran has had PTSD during the period of the claim.  The Board specifically reiterates that the only PTSD diagnoses of record pre-date the Veteran's claim and are unsupported by adequate explanation, in that they do not tie the Veteran's psychiatric symptomatology to the diagnostic criteria.

In sum, the Board has determined the Veteran has not had PTSD at any time during the period of the claim.  Instead, his psychiatric symptoms have been caused by major depressive disorder, for which he is already service-connected.  Accordingly, the claim for service connection for PTSD must be denied.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but finds a preponderance of the evidence weighs against the Veteran's claim.  As such, the doctrine is inapplicable, and the claim must be denied.

Unspecified pulmonary disorder

The Veteran has asserted entitlement to service connection for an unspecified pulmonary disorder.  He has asserted his condition was caused by in-service exposure to asbestos and/or other chemicals.

A February 2009 chest X-ray shows the Veteran's pulmonary vessels were within normal limits, his lungs were clear, without infiltrate or effusion, and expanded to periphery.  However, the possibility of a small right pleural effusion could not be excluded, as a portion of the lung was not captured by the imaging.  There was mild apical scarring present, but it was determined the chest showed no acute cardiopulmonary process.  However, it was stated that hyperinflated lungs suggested air trapping disease from asthma and/or chronic obstructive pulmonary disease (COPD).

The Veteran was afforded a VA examination in January 2011.  The examiner noted he denied any problems with his heart or lungs.  The examiner stated the Veteran claimed he had developed lung disease, but did not have any present complaints of lung problems.  He noted the STRs did not show any diagnosis or treatment of a lung disorder and that he had a history of smoking off and on for the previous 15 years.  The examiner stated that chest X-rays were negative, although it is not clear whether X-rays were performed at the examination or whether the examiner was referring to previous tests.  His lungs were noted to be clear to auscultation, and the examiner stated there were no signs or symptoms of a lung condition.
 
An additional VA medical opinion was obtained following a review of the Veteran's claims file in June 2014.  The examiner stated the Veteran's records contained no documented pulmonary condition and that a chest X-ray in August 2010 was normal and showed no evidence of asbestosis.

August 2016 and September 2016 treatment records show the Veteran had mild crackles in the lungs and was a smoker and was advised to stop smoking.  However, in August 2016, a chest X-ray was performed, and the results state the chest was stable with no interval change and that there was no acute cardiopulmonary disease.

Upon a review of the foregoing, the Board has determined a preponderance of the evidence shows the Veteran has not had any diagnosed pulmonary condition during the period of the claim.  In this regard, although the February 2009 X-ray noted above could not exclude a pleural effusion, this was due to inadequate imaging, and subsequent imaging found no pulmonary condition.  In addition, although the Veteran's February 2009 testing was noted to be "suggestive" of possible asthma or COPD, he was never subsequently diagnosed with either condition, and he was noted to have no complaints of lung problems at his January 2011 VA examination.  The Veteran's most recent imaging tests, in August 2016, showed no pulmonary condition.  Upon a thorough review of the entire record, there is no medical evidence of a diagnosed pulmonary condition.  Accordingly, the Veteran's claim must be denied.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but finds a preponderance of the evidence weighs against the Veteran's claim.  As such, the doctrine is inapplicable, and the claim must be denied.

Hepatitis C

The Veteran filed a claim for service connection for hepatitis C in November 2004.  He has contended he has hepatitis C as a result of unsanitary air gun inoculations received in service.

The Veteran's post-service prison treatment records show he was diagnosed with hepatitis C in December 2005.  In July 2009, he was prescribed 24 weeks of medication for the condition.  In December 2009, he had finished his last dose, and in January 2010, his labs were noted to be normal.

In a February 2010 mental health evaluation note, it was noted the Veteran gave a positive history for marijuana, cocaine, methamphetamine, and heroin use, but denied intravenous use.

The Veteran was afforded a VA examination in January 2011.  On this occasion, the Veteran reported prior use of cocaine by snorting as well as intravenous drug use 20 years prior.  The Veteran's claims file was not provided for review, but the examiner noted the Veteran's report that he was first diagnosed with hepatitis C sometime after service, and approximately 3 to 4 years later he was treated with interferon for 6 months.  The examiner stated that at the time of the examination, the Veteran's hepatitis C antibody was positive but hepatitis C RNA was not detected.  All liver tests were noted to be normal, and the Veteran was not on any treatment for hepatitis C and denied any signs or symptoms.  The examiner reiterated the Veteran had known hepatitis C risk factors of intravenous drug use and snorting cocaine, and noted he also had a tattoo.
 
An additional VA medical opinion was obtained following a review of the Veteran's claims file in June 2014.  The examiner stated the Veteran had been successfully treated for hepatitis C in the past and no longer had the condition.  The examiner again stated the Veteran had a past history of intravenous drug abuse, which the examiner stated was the most common mode of transmission of hepatitis C.  The examiner stated that transmission of hepatitis C by air jet gun was extremely rare, if at all.

In its April 2016 remand, the Board noted that although it appeared the Veteran no longer had hepatitis C, for purposes of establishing service connection, a current disability included any disability present at the time of the filing or during pendency of a claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, the Board remanded the claim for an additional VA examination to determine if the Veteran's previously diagnosed hepatitis C was related to service.
 
The Veteran was afforded an additional VA examination in March 2017.  The examiner noted the Veteran was incarcerated in the 2000s for methamphetamine possession, and that during that incarceration he was diagnosed with hepatitis C as recently as 2008 or 2009.  The examiner stated the Veteran was treated with 24 weeks of interferon and was apparently cured.  The examiner noted the Veteran denied multiple sexual partners, transfusions, and intravenous drug use, but that he did have some tattoos.  The examiner ultimately concluded it was less likely than not the Veteran's hepatitis C was etiologically related to service.  In this regard, the examiner first stated that air gun inoculations had not been determined to be causative of hepatitis C infections.  The examiner noted the Veteran had been a drug abuser and had served time in prison for methamphetamine possession, but had denied intravenous use.  Therefore, the examiner stated that although the exact etiology of the Veteran's hepatitis was undetermined, there was no current evidence that the condition was related in any fashion to the Veteran's military service.

The Board first notes the Veteran's reports as to his history of intravenous drug use have been inconsistent.  While he reported intravenous drug use at his January 2011 examination, he denied it in February 2010 and at his March 2017 examination.  Importantly, the June 2014 examiner stated that intravenous drug use was the most common form of hepatitis C transmission.  As such, there is at least some indication in the record the Veteran's hepatitis C may have been caused by intravenous drug use.  Even resolving reasonable doubt in favor of the Veteran, however, there is no medical evidence of record to support the Veteran's contention that his hepatitis C, to the extent it was present during the period of the claim, was related to his service, to include air gun inoculations.  Instead, the only medical evidence to address this issue weighs against the Veteran's claim.  Although the Veteran may sincerely believe his hepatitis C, now resolved, was related to service, his lay opinion is of little probative value in addressing this question, which requires medical expertise.  In this regard, the Board again notes that all of the medical evidence of record addressing the issue weighs against the Veteran's claim.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but finds a preponderance of the evidence weighs against the Veteran's claim.  As such, the doctrine is inapplicable, and the claim must be denied.


ORDER

Service connection for PTSD is denied.

Service connection for an unspecified pulmonary disorder is denied.

Service connection for hepatitis C is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


